DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 10-11, and 13-14 are currently pending. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
a.	Fig. 5, references 51 and 53
b.	Fig. 6, reference 18
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 & 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, claim 4 recites the limitation "each shaft engagement buckle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, the claim appears to have a typographical error including the wording of claim 15. For purposes of examination, claim 14 will be considered as originally presented.
	All other claims depending on one or more of the rejected claims above are rejected the same. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Arvanitis et al. (US 6293042 B1) in view of Nelson (US 7823320 B1) and Blaw (US 1653083 A).
Regarding claim 1, Arvanitis et al. teaches a migratory bird decoy wing assembly (10, 20) for mounting on a migratory bird decoy (12), the migratory bird decoy wing assembly comprising: 
first and second elongate shafts (38 & 40), each shaft extending linearly between a first terminal end and an opposite second terminal end (a first terminal end by refence #56 and a second terminal end by reference #54, fig. 1); 
a first flexible flag (52) having a first edge portion (a first edge portion near 38, fig. 1) and a second edge portion (a second edge portion distal to 38, fig. 1) disposed opposite the first edge portion (fig. 1), wherein the first flexible flag is adapted to be mounted on the first elongate shaft with the first edge portion of the flag proximal the first elongate shaft and with the second edge portion of the flag distal the first elongate shaft (fig. 1 at least shows 52 mounted on 38 with the first edge portion proximal to 38 and the second edge portion distal to 38) and flappingly displaceable relative the first elongate shaft (col. 2, lines 51-62 at least);
a second flexible flag (54) having a first edge portion (a first edge portion near 40, fig. 1) and a second edge portion (a second edge portion distal to 40, fig. 1) disposed opposite the first edge portion, wherein the second flexible flag is adapted to be mounted on the second elongate shaft with the first edge portion of the flag proximal the second elongate shaft and with the second edge portion of the flag distal the second elongate shaft (fig. 1 at least shows 54 mounted on 40 with the first edge portion proximal to 40 and the second edge portion distal to 40) and flappingly displaceable relative the second elongate shaft (col. 2, lines 51-62 at least);
a first elongate shaft mounting device (28) constructed and arranged to removably and nondestructively mount the first elongate shaft on a body of the migratory bird decoy (fig. 4 shows 28 and 38 nondestructively removeable from 14) so that the first elongate shaft extends transversely to the surface of the migratory bird decoy body (fig. 3 shows 38 extending across the surface of 14) and so that in a normal mounted operating state of the migratory bird decoy wing assembly (fig. 3) the first flexible flag is spaced apart from the surface of the migratory bird decoy body (fig. 3 shows 34 (which includes 52, fig. 1) and 38 spaced apart from 14) and a surface of any water in which supports the migratory bird decoy, so that flapping movement of the first flexible flag produced by wind simulates the movement of a bird flapping a first wing (col. 2, lines 51-62 teaching flapping movement of 52); and  
a second elongate shaft mounting device (26) constructed and arranged to removably and nondestructively mount the second elongate shaft on the body of the migratory bird decoy (fig. 4 shows 26 and 40 nondestructively removeable from 14) so that the second elongate shaft extends transversely to the surface of the migratory bird decoy body (fig. 3 shows 40 extending across the surface of 14) and so that in a normal mounted operating state of the migratory bird decoy wing assembly (fig. 3) the second flexible flag is spaced apart from the surface of the migratory bird decoy body (fig. 3 shows 36 (which includes 54, fig. 1) and 40 spaced apart from 14) and a surface which supports the migratory bird decoy, so that flapping movement of the second flexible flag produced by wind simulates the movement of a bird flapping a second wing (col. 2, lines 51-62 teaching flapping movement of 54).
Arvanitis is silent regarding the first and second elongate shafts being tubular, and wherein said second elongate shaft mounting device is separate from and selectively positionable relative to said first elongate shaft mounting device.
Nelson teaches a migratory bird decoy wing assembly comprising first and second tubular elongate shafts (multiple tubular wing bodies 15, fig. 1, and col. 3, lines 21-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second elongate shafts of Arvanitis to be tubular as taught by Nelson, in order to decrease the weight of the shaft and wing assembly and better inhibit a decoy from tipping when the wing assembly is attached.
Arvanitis as modified by Nelson is silent regarding wherein said second elongate shaft mounting device is separate from and selectively positionable relative to said first elongate shaft mounting device.
Blaw teaches a flag holder (figs. 1-2) wherein a second elongate shaft mounting device (10 & 12 at the top of fig. 1) is selectively positionable relative to a first elongate shaft mounting device (10 & 12 at the left of fig. 1; col. 1, lines 10-21 and col. 4, lines 83-103 teaching multiple mounting devices selectively positionable about strip 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second elongate shaft mounting devices of Arvanitis as modified by Nelson to be separate, in order to move each of the shafts to a desired position, as taught by Blaw (col. 1, lines 10-21), and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177,179.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second elongate shaft mounting devices of Arvanitis as modified by Nelson and Blaw so that the second elongate shaft mounting device is selectively positionable relative to said first elongate shaft mounting device as further taught by Blaw, in order to move each of the shafts to a desired position as taught by Blaw (col. 1, lines 10-21).
Regarding claim 2, Arvanitis as modified by Nelson and Blaw teaches the migratory bird decoy wing assembly of claim 1, and Arvanitis further teaches wherein the first elongate shaft mounting device (28) comprises a belt (32), but is silent regarding wherein the first elongate shaft mounting device comprises a first elongate shaft engagement buckle and the belt having a plurality of spaced apart holes therein and a belt end buckle co-acting with the spaced apart holes for securing the belt around the decoy body.  
Blaw teaches a flag holder (figs. 1-2) wherein the first elongate shaft mounting device (10 & 12 at the left of fig. 1) comprises a first elongate shaft engagement buckle (including 13, 14, & 15, figs. 1-2) and a belt (2) having a plurality of spaced apart holes (multiple holes 5) therein and a belt end buckle (including 3 &6; fig. 3) co-acting with the spaced apart holes for securing the belt (fig. 3).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first elongate shaft mounting device of Arvanitis as modified by Nelson and Blaw to include a first elongate shaft engagement buckle, as further taught by Blaw, in order to securely attach and position the elongate shaft onto the decoy body.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the belt of Arvanitis as modified by Nelson and Blaw to include a plurality of spaced apart holes and a belt end buckle, as further taught by Blaw, in order to securely adjust belt according to the size and/or portion of the decoy as taught by Blaw (col. 3, lines 26-29).
Regarding claim 3, Arvanitis as modified by Nelson and Blaw teaches the migratory bird decoy wing assembly of claim 2, and Arvanitis further teaches wherein the belt (32) is adapted to be releasably strapped around the migratory bird decoy body (fig. 3), but is silent regarding wherein the second elongate shaft mounting device comprises a second elongate shaft engagement buckle and wherein the first and second shaft engagement buckles are slidingly displaceable on the belt so that the first and second buckles are each selectively positionable at desired locations relative the migratory bird decoy body and relative to the other buckle.  
Blaw teaches a flag holder wherein the second elongate shaft mounting device (10 & 12 at the top of fig. 1) comprises a second elongate shaft engagement buckle (including 13, 14, & 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second elongate shaft mounting device of Arvanitis as modified by Nelson and Blaw to include a second elongate shaft engagement buckle as further taught by Blaw, in order to securely attach and position the second elongate shaft onto the decoy body, and since it is has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
The combination of Arvanitis as modified by Nelson and Blaw would result in wherein the first and second shaft engagement buckles (as relied on Blaw) are slidingly displaceable on the belt (of Arvanitis) so that the first and second buckles are each selectively positionable at desired locations relative the migratory bird decoy body (of Arvanitis) and relative to the other buckle.  
Regarding claim 4, Arvanitis as modified by Nelson and Blaw teaches the migratory bird decoy wing assembly of claim 2, and further teaches wherein each elongate shaft is a tubular elongate shaft (38 & 40 of Arvanitis with tubular shape as relied on Nelson), but is silent regarding wherein each shaft engagement buckle comprises a buckle horn receivable within an associated one of the tubular elongate shafts.  
Nelson further teaches a migratory bird decoy wing assembly (1) wherein shaft engagement buckle (2) comprises a buckle horn (10 and/or 11) receivable within an associated one of the tubular elongate shafts (fig. 1 at least shows 10 and/or 11 receivable within 15; col. 3, lines 21-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the engagement buckle of Arvanitis et al. as modified by Nelson and Blaw to include a buckle horn receivable within an associated one of the tubular elongate shafts as further taught by Nelson, in order to better secure and position the elongate shaft on the shaft engagement buckle, and since a simple substitution of one known equivalent element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claim 5, Arvanitis as modified by Nelson and Blaw teaches the migratory bird decoy wing assembly of claim 1, but is silent regarding wherein in the normal mounted operating state of the migratory bird decoy wing assembly each of the elongate shafts extends perpendicular to an adjacent exterior surface portion of the migratory bird decoy body that is engaged by an associated shaft engagement buckle.  
Blaw teaches a flag holder (figs. 1-2) wherein elongate shafts (16) extend perpendicular to an adjacent exterior surface portion that is engaged by an associated shaft engagement buckle (13, 14, &15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the migratory bird decoy wing assembly of Arvanitis as modified by Nelson and Blaw to include an elongate shaft engagement buckle as further taught by Blaw, in order to securely attach and position the elongate shaft onto the decoy body.
Regarding claim 10, A migratory bird decoy (12) comprising: 
a migratory bird decoy body (14) having an exterior surface (14, fig. 1); 
a wing assembly (10, 20) including: 
first and second elongate shafts (38 & 40), each shaft extending linearly between a first terminal end and an opposite second terminal end (a first terminal end by refence #56 and a second terminal end by reference #54, fig. 1); 
a first flexible flag (52) having a first edge portion (a first edge portion near 38, fig. 1) and a second edge portion (a second edge portion distal to 38, fig. 1) disposed opposite the first edge portion (fig. 1), wherein the first flexible flag is adapted to be mounted on the first elongate shaft with the first edge portion of the flag proximal the first elongate shaft and with the second edge portion of the flag distal the first elongate shaft (fig. 1 at least shows 52 mounted on 38 with the first edge portion proximal to 38 and the second edge portion distal to 38) and flappingly displaceable relative the first elongate shaft (col. 2, lines 51-62 at least);
a second flexible flag (54) having a first edge portion (a first edge portion near 40, fig. 1) and a second edge portion (a second edge portion distal to 40, fig. 1) disposed opposite the first edge portion, wherein the second flexible flag is adapted to be mounted on the second elongate shaft with the first edge portion of the flag proximal the second elongate shaft and with the second edge portion of the flag distal the second elongate shaft (fig. 1 at least shows 54 mounted on 40 with the first edge portion proximal to 40 and the second edge portion distal to 40) and flappingly displaceable relative the second elongate shaft;
a first elongate shaft mounting device (28) constructed and arranged to removably and nondestructively mount the first elongate shaft on a body of the migratory bird decoy (fig. 4 shows 28 and 38 nondestructively removeable from 14) so that the first elongate shaft extends transversely to the surface of the migratory bird decoy body (fig. 3 shows 38 extending across the surface of 14) and so that in a normal mounted operating state of the migratory bird decoy wing assembly (fig. 3) the first flexible flag is spaced apart from the surface of the migratory bird decoy body (fig. 3 shows 34 (which includes 52, fig. 1) and 38 spaced apart from 14) and a surface in which supports the migratory bird decoy, so that flapping movement of the first flexible flag produced by wind simulates the movement of a bird flapping a first wing (col. 2, lines 51-62 teaching flapping movement of 52); and 
a second elongate shaft mounting device (26) constructed and arranged to removably and nondestructively mount the second elongate shaft on the body of the migratory bird decoy (fig. 4 shows 26 and 40 nondestructively removeable from 14) so that the second elongate shaft extends transversely to the surface of the migratory bird decoy body (fig. 3 shows 40 extending across the surface of 14) and so that in a normal mounted operating state of the migratory bird decoy wing assembly (fig. 3) the second flexible flag is spaced apart from the surface of the migratory bird decoy body (fig. 3 shows 36 (which includes 54, fig. 1) and 40 spaced apart from 14) and a surface which supports the migratory bird decoy, so that flapping movement of the second flexible flag produced by wind simulates the movement of a bird flapping a second wing (col. 2, lines 51-62 teaching flapping movement of 54).  
Arvanitis is silent regarding the first and second elongate shafts being tubular, and wherein said second elongate shaft mounting device is separate from and selectively positionable relative to said first elongate shaft mounting device.
Nelson teaches a migratory bird decoy wing assembly comprising first and second tubular elongate shafts (multiple tubular wing bodies 15, fig. 1, and col. 3, lines 21-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second elongate shafts of Arvanitis to be tubular as taught by Nelson, in order to decrease the weight of the shaft and wing assembly and better inhibit a decoy from tipping when the wing assembly is attached.
Arvanitis as modified by Nelson is silent regarding wherein said second elongate shaft mounting device is separate from and selectively positionable relative to said first elongate shaft mounting device.
Blaw teaches a flag holder (figs. 1-2) wherein a second elongate shaft mounting device (10 & 12 at the top of fig. 1) is selectively positionable relative to a first elongate shaft mounting device (10 & 12 at the left of fig. 1; col. 1, lines 10-21 and col. 4, lines 83-103 teaching multiple mounting devices selectively positionable about strip 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second elongate shaft mounting devices of Arvanitis as modified by Nelson to be separate, in order to move each of the shafts to a desired position, as taught by Blaw (col. 1, lines 10-21), and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177,179.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second elongate shaft mounting devices of Arvanitis as modified by Nelson and Blaw so that the second elongate shaft mounting device is selectively positionable relative to said first elongate shaft mounting device as further taught by Blaw, in order to move each of the shafts to a desired position as taught by Blaw (col. 1, lines 10-21).
Regarding claim 11, Arvanitis as modified by Nelson and Blaw teaches the migratory bird decoy of 10, and Arvanitis further teaches wherein each wing assembly elongate shaft (38, 40) extends generally perpendicular to the next adjacent exterior surface of the migratory bird decoy body (fig. 3 shows 38 generally perpendicular to the exterior surface of 14).  
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Arvanitis as modified by Nelson and Blaw as applied to claim 1 above, and further in view of Gilsdorf (US 7131230 B1).	
Regarding claim 13, Arvanitis as modified by Nelson and Blaw teaches the migratory bird decoy of claim 1, but is silent regarding wherein the flexible flag comprises a color pattern, wherein the color pattern simulates a wing color pattern of a migratory bird.  
Gilsdorf teaches a migratory bird decoy including a flexible flag (130; col. 3, lines 57-62) comprising a color pattern, wherein the color pattern simulates a wing color pattern of a migratory bird (col. 2 lines 63-37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible flag of Arvanitis as modified by Nelson and Blaw to comprise a color pattern, wherein the color pattern simulates a wing color pattern of a migratory bird as taught by Gilsdorf, in order to improve the resemblance of the decoy to better attract migratory birds.
Regarding claim 14, Arvanitis as modified by Nelson, Blaw, and Gilsdorf teaches the migratory bird decoy of claim 13, and Gilsdorf further teaches wherein the flexible flag color pattern simulates a wing color pattern of a dove, duck, goose, or swan (col. 3, lines 1-3).
Response to Arguments
Applicant’s arguments, see page 6, filed 10/06/2022, with respect to the rejections of claims 1-5, 10-11, 13-14 under 35 USC 102(a)(1) and 102(a)(2) and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference. Arvanitis, Nelson, Blaw, and Gildsorf teach each and every limitation of claims 1-5, 10-11, and 13-14.
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure. The references have many of the elements in the applicant’s disclosure and claims. 	
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643